Citation Nr: 1518262	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for attention-deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for a psychiatric disorder other than ADHD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to March 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Cleveland, Ohio that in pertinent part, denied service connection for a mental condition. 

A video conference hearing was held in June 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a February 2014 decision, the Board dismissed the Veteran's withdrawn appeal for service connection for a left knee disability, and remanded the issue of entitlement to service connection for a psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.  

The record before the Board consists of electronic Virtual VA and VBMS files.

The evidence shows that the Veteran has claimed or been diagnosed with multiple psychiatric disorders, including ADHD, anxiety disorder, obsessive compulsive disorder, and others.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a psychiatric disorder other than ADHD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's ADHD was incurred during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's ADHD was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the claim for service connection for ADHD.


Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

As a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125(a) (2014), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that recent amendments to 38 C.F.R. § 3.384 and § 4.125 regarding psychoses are not applicable in this case, as the case was certified to the Board prior to August 4, 2014.  These amendments replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 80 Fed. Reg. 14,308-14,309 (Mar. 19, 2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Psychoses are listed in C.F.R. § 3.309(a), but ADHD is not listed.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the medical evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder.  On VA examination in May 2014, the examiner diagnosed ADHD, combined type, unspecified anxiety disorder, rule out schizophrenia spectrum disorder, and rule out unspecified neurodevelopmental disorder.  The Veteran's private physicians have also diagnosed ADHD, as well as other psychiatric disorders and personality disorders.  (As noted above, this decision only addresses the issue of service connection for ADHD, while the issue of service connection for other psychiatric disorders is addressed in the remand, below.)

Consequently, the determinative issue is whether or not the current psychiatric disorder of ADHD is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Throughout this appeal, the Veteran's primary contention is that he had preexisting ADHD and a mental condition since childhood that was permanently aggravated by service.  See his January 2011 substantive appeal.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Even where a veteran concedes the existence of a condition prior to entrance into service, if both prongs are not met, the effect is to convert an aggravation claim into one for service connection.  Wagner, 370 F.3d at 1094. 

The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring the Secretary to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).   The presumption of soundness attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  Id. at 54. 

A review of the file reflects that some of the Veteran's service treatment records are missing, including the report of his service entrance examination,  and that the AOJ has determined that any additional service treatment records are unavailable.  Thus there is no way to tell if ADHD was "noted" on his entrance examination.  Therefore, as there is no evidence to the contrary, the Board presumes that an entrance examination was provided prior to his period of active duty service, and that ADHD was not noted.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  In order to demonstrate that the condition clearly and unmistakably preexisted service entrance and was not aggravated by service, the evidence proving such must be undebatable.  Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The Veteran and his mother have repeatedly and consistently stated that his ADHD existed prior to service, including during treatment with multiple providers.  Moreover, multiple private medical records indicate that he had ADHD since childhood, from age 14 and even earlier.  See April 2004 medical record from T.W., M.A., January 2010 medical record from Dr. R.L., November 2010 medical record from Dr. T.L.R., and May 2011 medical record from B.P., L.P.C.C.  

Significantly, in a May 2014 medical opinion, a VA examiner opined that ADHD is a neurodevelopmental disorder, that has its onset in the developmental period of an individual.  She stated that therefore, since ADHD is a neurodevelopmental
condition, his ADHD preexisted his October 2002 enlistment into service.  She reiterated this conclusion in an October 2014 medical opinion, when she stated that ADHD clearly and unmistakably existed prior to service.  The Board finds that the evidence is undebatable that the Veteran's ADHD existed prior to service, and that it is a developmental disorder.  

The presumption of soundness does not apply to cases involving congenital defects, as a defect is defined as a condition that is not capable of deterioration. See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990) (finding that hereditary defects are excluded from VA compensation benefits by 38 C.F.R. § 3.303(c)).  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptoms shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The next question is whether the Veteran's developmental disorder of ADHD is a congenital defect or disease.  In the February 2014 Board remand, the VA examiner was asked to answer this question, but unfortunately she did not provide an explicit statement in response, either in the May 2014 examination report or two addendum medical opinions.  However, based on the examiner's statement in October 2014, to the effect that ADHD is not always stable, and that some individuals have a worsened course with development of antisocial behaviors, the Board finds that the examiner's opinion indicates that ADHD is a disease and not a defect (a condition that is not capable of deterioration).

Thus, since the Veteran's congenital/developmental disorder of ADHD was not noted on entrance into service, but clearly and unmistakably preexisted service entrance, the remaining question is whether ADHD clearly and unmistakably was not aggravated by service.  And after a thorough review of the evidence of record, the Board finds that this standard of proof is not met.

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.  In order to conclude that there was no aggravation in service, VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation.  Horn, 25 Vet. App. at 235. 

Available service treatment records are negative for complaints, treatment or diagnosis of ADHD.  In a report of medical history completed at separation, the Veteran denied a history of nervous trouble, neurological symptoms, depression or excessive worry.   On mental status examination in February 2004, the examiner found no psychiatric diseases or defects.  Service personnel records reflect that the Veteran was discharged from service under honorable conditions based on misconduct, namely using marijuana and failing to report for duty.

Shortly after service in April 2004, the Veteran underwent a psychological evaluation by T.W., M.A., who indicated that the Veteran was prematurely discharged from the Army for unclear reasons.  He was suspected of having a specific learning disorder and/or ADHD.  His mother stated that when he was a child, the school pressed the family to medicate him with Ritalin, but they did not do so.  The current psychological testing was conducted to explore his eligibility for BVR services on the basis of a possible developmental disability.  The examiner stated that the Veteran had symptoms of ADHD, predominantly inattentive type, but since personality testing was not allowed, the presence of a personality disorder and/or bipolar disorder could not be ruled out.

The VA examiner has provided conflicting medical opinions as to whether or not the preexisting ADHD was aggravated by service.  In May 2014, she stated that she could only resolve this issue by resorting to speculation that it is as likely as not, that his current ADHD symptoms may have been aggravated by time in service.  In October 2014, she opined that it is less likely than not, that the current ADHD symptoms may have been aggravated by time in service.  The Board finds that since the evidence does not undebatably show that preexisting ADHD was not aggravated by service, that the presumption of soundness is not rebutted, and the condition is
deemed to have been incurred in service pursuant to the presumption of soundness.  
However, service connection is not warranted unless the evidence is at least in equipoise that the current disability is related to the disease or injury that has been deemed service incurred.  Gilbert, 26 Vet. App. at 55. 

In October 2009, J.H., MD, diagnosed rule out dementia, due to multiple etiologies, rule out ADHD, inattentive type, rule out dementia, polysubstance abuse, and rule out borderline intellectual functioning.

In July 2010, R.L., Ph.D., noted that the Veteran's parents reported that he was very forgetful and had trouble concentrating.  The Veteran reported ongoing use of cannabis.  On examination, there was no evidence of any underlying learning disabilities with aptitudes falling at the high school level.  Test findings were consistent with ADHD with strong inattentive features combined with mild to moderate difficulty with new memory consolidation.  Dr. L. diagnosed ADHD-combined type, obsessive-compulsive disorder, cannabis abuse, and rule out dysthymic disorder.  He also indicated an Axis II diagnosis of schizotypal personality disorder.  Dr. L. indicated that the Veteran had ADHD with both inattentive and impulsive features, which had been a longstanding difficulty though some symptoms may overlap with his Axis II diagnosis.  He suggested that the Veteran was not ready to move forward vocationally.  He encouraged him to eliminate all use of cannabis as this can lead to psychotic reactions in some individuals, increased depersonalization and cognitive decline with long-term use.

In a March 2010 letter, a private psychiatrist, Dr. R., indicated that the Veteran had ADHD and multiple learning disabilities.  His family stated that when he entered the Army, they were concerned that his neurologic difficulties might make him inappropriate to serve, but he was admitted nonetheless.  The Veteran reported that his time in service was scary, and he was frequently yelled at by superiors.  He stated, "At this point it is my opinion that this environment had a markedly negative effect on his brain problems.  To this extent, I am very clear that the Army made his problems worse."

In November 2010, Dr. R., stated that the Veteran's intellectual difficulties (ADHD and a learning disorder) appear to have caused him to be discharged prematurely from the Army, and his mother had previously told the military recruiter in the beginning that his problems would keep him from being able to do the job as soldier.

A January 2012 private medical record by K.G., L.P.C.C., reflects that the Veteran reported that he spent one and one-half years in military and was discharged due to marijuana, with seven failed urine screens.  A June 2012 private medical record by K.G. reflects that the Veteran's mother wanted verification that the military created symptoms for him, but the Veteran denied any "real issues" during service.  He was unable to report how it affected him.

At his June 2012 Board hearing, the Veteran essentially testified that he was unable to perform his duties adequately during service, and was yelled at frequently, which caused him anxiety.  He and his mother testified that his symptoms were worse after service.

In sum, post-service medical records reflect that the Veteran's ADHD, which is deemed to have been incurred in service, has been ongoing since service, and he has received fairly regular treatment for this condition and other psychiatric disorders since 2009.  Dr. R. has opined that the current worsened ADHD symptoms are related to service.

Considering this positive nexus opinion, the lay statements by the Veteran and his mother to the effect that his behavior changed during service, and the current diagnosis of ADHD, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's ADHD is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his ADHD, the Board finds that service connection is warranted for this disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for ADHD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regrettably, additional development is needed as to the Veteran's claim for service connection for an acquired psychiatric disorder other than ADHD.
Several medical records reflect that the Veteran has been diagnosed with schizotypal personality disorder.  Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9. However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  The Veteran has also been diagnosed with several psychiatric disorders, including obsessive compulsive disorder, anxiety disorder, and others.  The VA examiner diagnosed unspecified anxiety disorder and rule out schizophrenia spectrum disorder.

The Board remanded the appeal, in part, for a VA examination to determine the nature and etiology of any current psychiatric disorder.  Although a VA examination was conducted, the Board finds that the evidence of record is not sufficient to decide the claim.  On remand, the Veteran should be afforded an opportunity to undergo another VA examination for an opinion as to entitlement to secondary service connection for a psychiatric disorder.  The VA examiner should address whether any current psychiatric disorder is proximately due, the result of, or aggravated by his now service-connected ADHD.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder. The electronic claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder other than ADHD was incurred in service or is otherwise related to service?

(b) What is the likelihood (very likely, as likely as not, or unlikely) that the now service-connected ADHD:  (1) caused or (2) permanently aggravated any current psychiatric disorder(s)?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then, the AOJ should readjudicate the claim for service connection for a psychiatric disorder other than ADHD.  If the benefits remain denied, issue the appellant and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


